Paige, Justice.
This motion involves the question of what is a reasonable time for the service of complaint after defendant has served a demand for same in pursuance of section 130 of the Code. As this is an unsettled question the different judges of this court will be found in conflict until some definite rule is established with the approval of the court in bench. It is a matter of opinion merely as to what is a reasonable time. The Code and standing rules have omitted to define the time. My views are not exactly in accordance with the opinion of Mr. Justice Allen in the case of Littlefield agt. Murin (4 How. Pr. R. 306). I think twenty days would be a reasonable time for the service of the complaint; but as the court have established no definite rule as to what is a reasonable time, the plaintiff in this case should not be charged with costs. The motion is properly made; but as the plaintiff does not desire to avoid service of the complaint I will give him five days to serve copy complaint, to which defendant may have the usual time to answer; no costs to be allowed to either party.